UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

  
 

 

eee ee ee ee ee EE EE x
UNITED STATES OF AMERICA, :
-yv- : Sl 20cr0052 (DLC)
EDWARD ABREU, ALICIA ARIAS, LUIS FRIAS, : ORDER
TIMOTHY WALLACE, a/k/a “Larry,” DEREK :
LIVINGSTON, a/k/a “Wiz,” CHARKEEM
PAYNE, a/k/a “Lite,” CAROL LANE, TRACEY NY
SMITH a/k/a “Trey,” HERMAN STEWARD, a
TASHA BURNETT, aka “Dutchis,” TYRISS NT tt
GWYNN, EDGAR MONTES, a/k/a “E,” and RODNICALEY POLED Eb
FERNANDO DISLA, a/k/a “Lolo,”
Defendants. :
a ee i i i in i i i i a ee x

DENISE COTE, District Judge:

The Court having received letters from attorneys James Roth
and frving Cohen requesting permission to have another attorney
appear in their place at the March 12 conference, it is hereby

ORDERED that their requests are granted. Counsel appearing
on their behalf at the March 12 conference shall have the trial
calendars of Mr. Roth and Mr. Cohen available. A trial date
will be set at this conference.

Dated: New York, New York
March 10, 2020

wie (Mc

VIDENISE COTE
United Btates District Judge

 
